EXHIBIT 10.01

Name of Offeree: ___________________________ Document No.: __________

CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM

THIS MEMORANDUM IS FOR THE CONFIDENTIAL USE OF THE OFFEREE NAMED
ABOVE AND MAY NOT BE REPRODUCED IN WHOLE OR IN PART

DERMA SCIENCES, INC.

_________________

2,500,000 Units Each Consisting of Four Shares of Common Stock and One Warrant
to
Purchase One Share of Common Stock

Minimum Investment – 5,000 Units

_________________

THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION (“COMMISSION”) DOES NOT
PASS UPON THE MERITS OF OR GIVE ITS APPROVAL TO ANY SECURITIES OFFERED OR THE
TERMS OF THE OFFERING, NOR DOES IT PASS UPON THE COMPLETENESS OR ACCURACY OF ANY
PRIVATE PLACEMENT MEMORANDUM OR OTHER SELLING LITERATURE. THESE SECURITIES ARE
OFFERED PURSUANT TO EXEMPTION FROM REGISTRATION WITH THE COMMISSION. THE
COMMISSION HAS NOT MADE AN INDEPENDENT DETERMINATION THAT THE SECURITIES OFFERED
HEREUNDER ARE EXEMPT FROM REGISTRATION.

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES LAWS
OF ANY STATE AND ARE OFFERED PURSUANT TO CERTAIN EXEMPTIONS THERE-UNDER. THE
SECURITIES OFFERED HEREBY HAVE NOT BEEN APPROVED OR DISAPPROVED BY ANY STATE
SECURITIES AGENCY.

THIS PRIVATE PLACEMENT MEMORANDUM IS FURNISHED ON A CONFIDENTIAL BASIS SOLELY
FOR THE PURPOSE OF PERMITTING OFFEREES TO EVALUATE THE INVESTMENT OFFERED
HEREBY. THIS PRIVATE PLACEMENT MEMORANDUM IS PERSONAL TO EACH OFFEREE AND DOES
NOT CONSTITUTE AN OFFER TO ANY OTHER PERSON. DISTRIBUTION OF THIS PRIVATE
PLACEMENT MEMORANDUM, OR ANY OF THE CONTENTS HEREOF, TO ANY PERSON OTHER THAN
THE OFFEREE AND THOSE PERSONS, IF ANY, RETAINED TO ADVISE SUCH OFFEREE IS
UNAUTHORIZED.

  Price to
Investors Selling Commissions
or Discounts (1) Proceeds to
the Company (2) Per Unit $2.40 $0.192 $2.208 Minimum $5,400,000 $432,000
$4,968,000 Maximum $6,000,000 $480,000 $5,520,000


(1)   Assumes that sales of all Units offered hereby are effected by Taglich
Brothers, Inc. and/or by placement agents whose compensation relative to sales
of the Units is identical to that of Taglich Brothers, Inc. (2)   Before
deducting offering expenses payable by the Company in connection with this
Offering estimated to aggregate $50,000.


        The Units are offered by the Company subject to prior sale, withdrawal,
cancellation or modification of the offer without notice and subject also to the
right of the Company to reject any subscription in whole or in part.

TAGLICH BROTHERS, INC.

The date of this Confidential Private Placement Memorandum is April 5, 2006.

 

--------------------------------------------------------------------------------


THE UNITS WILL BE OFFERED PURSUANT TO REGULATION D PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. BY HIS/HER/ITS ACCEPTANCE OF THE UNITS EACH
INVESTOR IS DEEMED TO REPRESENT TO THE COMPANY THAT HE/SHE/IT IS ACQUIRING THE
UNITS FOR HIS/HER/ITS OWN ACCOUNT (AND NOT FOR THE ACCOUNT OF OTHERS) OR AS AN
AGENT FOR OTHERS FOR INVESTMENT AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN
CONNECTION WITH, THE PUBLIC DISTRIBUTION THEREOF.

THIS MEMORANDUM DOES NOT KNOWINGLY CONTAIN AN UNTRUE STATEMENT OF A MATERIAL
FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS MADE, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.

NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR TO MAKE ANY
REPRESENTATIONS OTHER THAN THOSE CONTAINED IN THIS PRIVATE PLACEMENT MEMORANDUM
AND THE ATTACHMENTS HERETO OR DOCUMENTS INCORPORATED BY REFERENCE HEREIN AND, IF
GIVEN OR MADE, SUCH INFORMATION OR REPRESENTATIONS MUST NOT BE RELIED UPON. THIS
PRIVATE PLACEMENT MEMORANDUM DOES NOT CONSTITUTE AN OFFER TO SELL OR A
SOLICITATION OF AN OFFER TO BUY ANY SECURITIES TO ANY PERSON IN ANY STATE OR
OTHER JURISDICTION IN WHICH SUCH OFFER OR SOLICITATION WOULD BE UNLAWFUL.

IT IS EXPECTED THAT INVESTORS INTERESTED IN PURCHASING THE UNITS WILL CONDUCT
THEIR OWN INDEPENDENT INVESTIGATION OF THE RISKS POSED BY AN INVESTMENT IN THE
UNITS. OFFICERS OF THE COMPANY WILL BE AVAILABLE TO ANSWER ANY QUESTIONS
CONCERING THE COMPANY, THE UNITS AND THE TERMS AND CONDITIONS OF THE OFFERING
AND WILL MAKE AVAILABLE SUCH OTHER INFORMATION AS SUCH INVESTORS MAY REASONABLY
REQUEST.

PROSPECTIVE PURCHASERS ARE NOT TO CONSTRUE THE CONTENTS OF THIS PRIVATE
PLACEMENT MEMORANDUM OR ANY PRIOR OR SUBSEQUENT COMMUNICATIONS FROM THE COMPANY
OR ANY OF ITS OFFICERS, EMPLOYEES OR AGENTS AS INVESTMENT, LEGAL OR TAX ADVICE.
PRIOR TO INVESTING IN THE UNITS PROSPECTIVE PURCHASERS SHOULD CONSULT WITH THEIR
ATTORNEYS AND INVESTMENT ADVISORS TO DETERMINE THE CONSEQUENCES OF AN INVESTMENT
IN THE UNITS AND ARRIVE AT AN INDEPENDENT EVALUATION OF THE MERITS AND RISKS OF
SUCH INVESTMENT.

THE PURCHASE OF THE UNITS ENTAILS A NUMBER OF VERY SIGNIFICANT RISKS. SEE THE
SECTION TITLED “RISK FACTORS” IN THIS CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM
FOR A DISCUSSION OF CERTAIN CONSIDERATIONS ASSOCIATED WITH AN INVESTMENT IN THE
UNITS. IN ADDITION, THERE CAN BE NO ASSURANCE THAT THE MARKET VALUE OF THE UNITS
WILL NOT DECLINE UPON THE DECLARATION OF EFFECTIVENESS OF THE REGISTRATION
STATEMENT REFERRED TO HEREIN OR AS A RESULT OF OTHER FACTORS. BECAUSE OF THESE
RISKS, FUNDS SHOULD ONLY BE INVESTED BY INVESTORS ABLE TO BEAR THE RISK OF AND
WITHSTAND THE TOTAL LOSS OF THEIR INVESTMENT.

CERTIFICATES EVIDENCING THE COMMON STOCK AND WARRANTS COMPRISING THE UNITS WILL
BE DELIVERED TO EACH PURCHASER WITH A LEGEND THEREON STATING THESE SECURITIES
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT AND, THEREFORE, CANNOT BE SOLD
UNLESS REGISTERED UNDER THE SECURITIES ACT OR UNLESS AN EXEMPTION FROM
REGISTRATION IS AVAILABLE. EACH PURCHASER WILL UNDERTAKE IN THE PURCHASE
AGREEMENT THAT HE/SHE/IT WILL NOT, DIRECTLY OR INDIRECTLY, OFFER, SELL, PLEDGE,
TRANSFER OR OTHERWISE DISPOSE OF (OR SOLICIT ANY OFFERS TO BUY, PURCHASE OR
OTHERWISE ACQUIRE OR TAKE PLEDGE OF) ANY OF THE SECURITIES EXCEPT IN COMPLIANCE
WITH THE SECURITIES ACT AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER,
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER, APPLICABLE STATE SECURITIES LAWS
AND THE OTHER TERMS AND CONDITIONS OF THE PURCHASE AGREEMENT.

2

--------------------------------------------------------------------------------


TABLE OF CONTENTS


                                                                             Page
Derma Sciences..............................................................    4
The Offering................................................................    4
Use of Proceeds.............................................................    4
Risk Factors................................................................    5
Where You Can Find More Information.........................................   10
Nondisclosure Agreement.....................................................   11
Plan of Distribution........................................................   12
Restricted Securities.......................................................   12
Registration Rights.........................................................   13
Legal Matters...............................................................   13

Exhibits:
                                                                            Exhibit
     Form 10-KSB............................................................    A
     Proxy Statement........................................................    B
     Acquisition of Western Medical, Ltd....................................    C
     Purchase Agreement.....................................................    D
     Registration Rights Agreement..........................................    E
     Warrant Agreement......................................................    F
     Receipt and Nondisclosure Agreement....................................    G
     Instructions to Purchaser..............................................    H



3

--------------------------------------------------------------------------------


DERMA SCIENCES

        We market and sell three lines of products. Our wound care products
consist of basic and advanced dressings, ointments and sprays designed to manage
and treat a wide range of chronic and non-chronic skin conditions. Our specialty
fastener products consist of sterile pressure sensitive adhesive wound closure
strips, pressure sensitive adhesive catheter fasteners and tubular net
dressings. Our general purpose and specialized skincare products consist of body
washes, shampoos, an incontinent wash, a moisture barrier ointment, skin
moisturizers and lotions, hand washes and sanitizers and a hard surface
disinfectant.

        We sell our products through our own direct sales force, through
manufacturers’ representatives and through independent distributors. Our primary
customers are nursing homes, hospitals, clinics and home healthcare agencies.
Our products are available throughout the United States and in selected
international markets.

        Our executive offices are located at 214 Carnegie Center, Suite 100,
Princeton, New Jersey and our telephone number is (609) 514-4744.

THE OFFERING

        The Company hereby offers up to 2,500,000 Units each consisting of four
shares of the Company’s common stock and one warrant to purchase one share of
common stock at $1.00 (the “Offering”). The exercise price of the warrants is
subject to adjustment to reflect recapitalizations, stock dividends, mergers,
stock splits and like events. The warrants will expire on April 30, 2011 and are
subject to “cashless” exercise. The per Unit purchase price is $2.40 and the
minimum investment is 5,000 Units subject to the right of the Company to accept
investments of lesser amounts. The common stock comprising the Units and the
common stock issuable upon exercise of the warrants will be registered as
described under the heading Registration Rights. The Offering will terminate on
April 30, 2006 unless sooner terminated or extended by the Company. Until the
minimum 2,250,000 Units are sold, all proceeds of the Offering will be held in
escrow by a bank escrow agent. If the minimum 2,250,000 Units have not been sold
prior to 5:00 p.m. April 30, 2006, all proceeds theretofore received will be
refunded without deduction or set off.

USE OF PROCEEDS

        The net proceeds to the Company from the sale of the Units in this
Offering (after deducting selling commissions and other offering expenses) will
be approximately $4,918,000 if the minimum 2,250,000 Units are sold and
$5,470,000 if the maximum 2,500,000 Units are sold. The Company will utilize the
net proceeds for the acquisition of substantially all of the assets of Western
Medical, Ltd., a New Jersey wound care company (the “Acquisition”). Proceeds of
the Offering will initially

4

--------------------------------------------------------------------------------


be placed in escrow with The Capital Trust Company of Delaware, Wilmington,
Delaware, and will be maintained in a non-interest bearing account pending
consummation of the Acquisition. If the Acquisition is not consummated by 5:00
p.m. April 30, 2006, no Units will be issued and all proceeds of the Offering
will be returned without deduction or set off.

RISK FACTORS

        This investment involves a high degree of risk and you should purchase
Units only if you can afford a complete loss of your investment. Consider
carefully these risk factors and other information in this offering memorandum.

The potential increase in common shares due to the conversion or exercise of
outstanding derivative securities mayhave
a depressive effect upon the market value of the Company’s shares.

        As of December 31, 2005, 12,123,128 shares of the Company’s common stock
were issuable upon the conversion or exercise of outstanding convertible
preferred stock, warrants and options (“derivative securities”). The shares of
common stock issuable upon conversion or exercise of derivative securities are
substantial compared to the 12,285,768 shares of common stock currently
outstanding.

        Earnings per share relative to the Company’s common stock, as and when
generated, will be calculated assuming the conversion or exercise of all
dilutive derivative securities. Earnings per share of common stock would be
substantially diluted by the existence of these derivative securities regardless
of whether they are converted or exercised. This dilution of earnings per share
could have a depressive effect upon the market value of the Company’s common
stock.

The exercise by holders thereof of all of the Company’s outstanding options and
warrants could impact the abilityof
purchasers to exercise the warrants comprising the Units.

        The Company’s corporate charter authorizes it to issue 30,000,000 shares
of common stock. The Company’s board of directors has authorized an amendment to
the Company’s corporate charter increasing the authorized common stock to
50,000,000 shares and has submitted this amendment for approval of the Company’s
shareholders at the annual meeting of shareholders scheduled for May 11, 2006.

        In the event substantially all of the holders of the Company’s currently
outstanding warrants and stock options exercised, for cash, their warrants and
options, and in the event substantially all of the holders of the Company’s
convertible preferred stock converted their shares into common stock, and in the
further event the Company’s shareholders failed to approve the proposed increase

5

--------------------------------------------------------------------------------


in authorized common stock (events which management considers unlikely), the
Company would not presently have sufficient shares of common stock to
accommodate all of the foregoing conversions or warrant and option exercises. In
this eventuality, the Company would explore alternative means of satisfying its
obligations relative to its outstanding preferred stock, warrants and options,
including the conversion of authorized preferred stock to common stock and/or
implementation of a reverse split of its common stock.

The Company has not paid, and is unlikely to pay in the near future, cash
dividends on its securities.

        The Company has never paid any cash dividends on its common or preferred
stock and does not anticipate paying cash dividends in the foreseeable future.
The payment of dividends by the Company will depend on its future earnings,
financial condition and such other business and economic factors as the
Company’s management may consider relevant.

The Company’s foreign operations are essential to its economic success and are
subject to various unique risks.

        The Company’s future operations and earnings will depend to a large
extent on the results of its operations in Canada and its ability to maintain a
continuous supply of basic wound care products from its operations and suppliers
in China. While the Company does not envision any adverse change to operations
in Canada and China, adverse changes to these operations, as a result of
political, governmental, regulatory, economic, exchange rates, labor, logistical
or other factors, could have an adverse effect on the Company’s future operating
results.

The Company has generated only nominal income and it cannot guarantee future
profitability.

        The Company earned net income of $22,241 in 2003, $61,368 in 2002 and
$192,398 in 2001 and incurred losses of $909,104 in 2005, $2,338,693 in 2004,
$2,581,337 in 2000 and $2,998,919 in 1999. At December 31, 2005 the Company had
an accumulated deficit of $13,895,134. Although the Company achieved nominal
profitability in 2003, 2002 and 2001, the Company cannot offer any assurance
that it will be able to generate sustained or significant earnings.

The Company’s stock price has been volatile and this volatility is likely to
continue.

        Historically, the market price of the Company’s common stock has been
volatile. The high and low prices for the years 2001 through 2005 are set forth
in the table below:

6

--------------------------------------------------------------------------------


Derma Sciences
Trading Range – Common Stock

  Year   Low   High                   2001   $0.22   $0.80     2002   $0.35  
$0.85     2003   $0.35   $2.30     2004   $0.43   $1.90     2005   $0.42   $0.78
 

        Events that may affect the Company’s common stock price include:

• Quarter to quarter variations in its operating results; • Changes in earnings
estimates by securities analysts; • Changes in interest rates or other general
economic conditions; • Changes in market conditions in the wound care and skin
care industries; and • The introduction of new products either by the Company or
by its competitors.

        Although all publicly traded securities are subject to price and volume
fluctuations, it is likely that the Company’s common stock will experience these
fluctuations to a greater degree than the securities of more established and
better capitalized organizations.

The rate of reimbursement for the purchase of the Company’s products by
government and private insurance is subjectto
change.

        Sales of several of the Company’s wound care and specialty fastener
products depend partly on the ability of its customers to obtain reimbursement
for the cost of its products from government health administration agencies such
as Medicare and Medicaid. Both government health administration agencies and
private insurance firms continuously seek to reduce healthcare costs. These cost
reduction efforts may adversely affect both the eligibility of the Company’s
products for reimbursement and the rate of reimbursement. Although management
believes that reimbursement policies relative to the Company’s products will
remain stable for the foreseeable future, it can offer no assurance that the
Company’s products will continue to be eligible for reimbursement indefinitely
or that the rate of reimbursement will not be reduced.

7

--------------------------------------------------------------------------------


The Company’s success may depend upon its ability to protect its patents and
proprietary technology.

        The Company owns patents, both in the United States and abroad, for
several of its products, and relies upon the protection afforded by its patents
and trade secrets to protect its technology. The Company’s success may depend
upon its ability to protect its intellectual property. However, the enforcement
of intellectual property rights can be both expensive and time consuming.
Therefore, the Company may not be able to devote the resources necessary to
prevent infringement of its intellectual property. Also, the Company’s
competitors may develop or acquire substantially similar technologies without
infringing the Company’s patents or trade secrets. For these reasons, the
Company cannot be certain that its patents and proprietary technology will
provide it with a competitive advantage.

If members of the Company’s management and their affiliates were to exercise all
warrants and options held by them,they
would be in a position to substantially influence the affairs of the Company.

        The executive officers and directors of the Company, together with
institutions with which they are affiliated, own substantial amounts of the
Company’s common stock, together with outstanding options and warrants to
purchase the Company’s common stock. In the event these officers, directors and
affiliates were to exercise all of their options and warrants, and in the
further event that other holders of the Company’s options and warrants did not
exercise their own options or warrants, members of management and their
affiliates would thereby obtain 74.0% of the Company’s voting stock. As a
result, these officers, directors and affiliates of the Company would be in a
position to significantly influence the strategic direction of the Company, the
composition of its board of directors and the outcome of fundamental
transactions requiring shareholder approval.

Government regulation plays a significant role in the Company’s ability to
acquire and market products.

        Government regulation by the United States Food and Drug Administration
and similar agencies in other countries is a significant factor in the
development, manufacturing and marketing of many of the Company’s products and
in the Company’s acquisition or licensing of new products. Complying with
government regulations is often time consuming and expensive and may involve
delays or actions adversely impacting the marketing and sale of the Company’s
current or future products.

8

--------------------------------------------------------------------------------


Approximately half of the Company’s products are manufactured by third party
manufacturers.

        Approximately one half of the Company’s products are manufactured by
third party manufacturers. One manufacturer produces advanced wound care
products which account for about ten percent of the Company’s sales. Another
manufacturer produces wound closure strips and catheter fasteners which account
for about ten percent of the Company’s sales. Each of the Company’s other
manufacturers produces products that individually account for less than ten
percent of the Company’s sales.

        Management considers the Company’s relationships with its third party
manufacturers to be excellent. Although there are several manufacturers
potentially available for each of the Company’s products, if a current
manufacturer were unable or unwilling to continue to manufacture the Company’s
products, distribution and sales of the affected products could be delayed for
the period necessary to secure a replacement.

Competitors could invent products superior to those of the Company and cause its
products and technology to become obsolete.

        The Company operates in an industry where technological developments
occur at a rapid pace. The Company competes with a large number of established
companies and institutions many of which have more capital, larger staffs and
greater expertise than the Company. The companies with which the Company
competes include Bristol Myers Squibb-Convatec, Smith & Nephew, Johnson &
Johnson, 3M, Kendall, Hermitage, Medical Action, Cyprus, DeRoyal, Provon, Calgon
Vestal-Steris, Chester Laboratories, Medicom and Medical Mart, together with a
number of smaller companies. The Company’s competitors currently manufacture and
distribute a variety of products that are in many respects comparable to those
of the Company. While management has no specific knowledge of products under
development by the Company’s competitors, it is possible that these competitors
may develop technologies and products that are more effective than any the
Company currently has. If this occurs, any of the Company’s products and
technology affected by these developments could become obsolete.

Although the Company is insured, any material product liability claims could
adversely affect its business.

        The Company sells over-the-counter products and medical devices and is
exposed to the risk of lawsuits claiming alleged injury caused by its products.
Among the grounds for potential claims against the Company are injuries due to
alleged product inefficacy and injuries resulting from infection due to
allegedly non-sterile products. Although the Company carries product liability
insurance with limits of $1.0 million per occurrence and $2.0 million aggregate
with $5.0 million in umbrella coverage, this insurance may not be adequate to
reimburse the Company for all damages

9

--------------------------------------------------------------------------------


that it could suffer as a result of successful product liability claims. No
material product liability claim has ever been made against the Company and
management is not aware of any pending product liability claims. However, a
successful material product liability suit could adversely affect the Company’s
business.

        Some of the information in this offering memorandum and attachments
hereto may contain forward-looking statements within the meaning of Section 21E
of the Securities Exchange Act of 1934 and may be subject to the safe harbor
created by that section. You can identify these statements by noting the use of
forward-looking terms like “believes,” “expects,” “plans,” “estimates” and other
similar words. Risks, uncertainties or assumptions that are difficult to predict
may affect these kinds of statements. The preceding risk factors and other
cautionary statements could cause our actual operating results to differ
materially from those expressed in any forward-looking statement. We caution you
to keep in mind the preceding risk factors and other cautionary statements and
to refrain from placing undue reliance on any forward-looking statements.

WHERE YOU CAN FIND MORE INFORMATION

        We file reports, proxy statements and other information with the
Securities and Exchange Commission. You may read and copy these reports, proxy
statements and other information at the public reference facilities maintained
by the SEC at Room 1204, Judiciary Plaza, 450 Fifth Street, N.W. Washington,
D.C. 20549 and you can obtain information on the operation of the Public
Reference Room by calling the SEC at 1-800-SEC-0330. The SEC also maintains an
Internet Web site at http://www.sec.gov that contains reports, proxy and
information statements and other information regarding issuers, like Derma
Sciences, that file electronically with the SEC. Additional information about
Derma Sciences can also be found at our Web site at
http://www.dermasciences.com.

        We “incorporate by reference” in this offering memorandum information
from the documents we file with the SEC which means that we disclose important
information to you by referring you to those documents. The information which we
incorporate by reference is part of this offering memorandum. Additional
information that we file with the SEC will automatically update previous
information. We incorporate the following documents by reference into this
offering memorandum:

(a)   Derma Sciences’ annual report on Form 10-KSB filed March 31, 2006 for the
year ended December 31, 2005. (b)   Derma Sciences’ notice of annual meeting of
shareholders and definitive proxy statement filed April 5, 2006 relative to the
election of directors, amendment of Derma Sciences’ stock option plan, adoption
of Derma Sciences’ restricted stock plan,


10

--------------------------------------------------------------------------------


    amendment of Derma Sciences’ articles of incorporation to increase the
shares of common stock available for issuance and ratification of the
appointment of J.H. Cohn LLP as Derma Sciences’ independent registered public
accounting firm for the year ending December 31, 2006.


        Any statement contained in this offering memorandum or in an attachment
hereto or in a document incorporated in this offering memorandum by reference
will be considered modified or replaced for purposes of this offering memorandum
if the statement is modified or replaced by a statement in a later document that
also is incorporated by reference in this offering memorandum.

        The statements contained in this offering memorandum as to the contents
of any contract or any other document are not necessarily complete. We qualify
any statement by reference to the copy of the contract or document filed with
the SEC. If you would like a copy of any document incorporated in this offering
memorandum by reference, you can call or write to us at our principal executive
offices, Attention: Edward J. Quilty, President and Chief Executive Officer, at
214 Carnegie Center, Suite 100, Princeton, New Jersey 08540, telephone (609)
514-4744. We will provide this information upon written or oral request and
without charge to any person, including a beneficial owner, to whom a copy of
this offering memorandum is delivered.

        We have not authorized any dealer, salesperson or other individual to
give any information or to make any representation not contained or incorporated
by reference in this offering memorandum or provided as an attachment to this
offering memorandum. If you receive any of that kind of information or if any of
those types of representations are made to you, you must not rely on the
information or representations as having been authorized by Derma Sciences.
Also, you must not consider that the delivery of this offering memorandum or any
sale made under it implies that the affairs of Derma Sciences have remained
unchanged since the date of this offering memorandum or that the information
contained in this offering memorandum is correct or complete as of any time
after the date of this offering memorandum.

        This offering memorandum and any supplement to this offering memorandum
do not constitute an offer to sell or a solicitation of an offer to buy any
securities covered by this offering memorandum to any person in any jurisdiction
in which this offer or solicitation is unlawful.

NONDISCLOSURE AGREEMENT

        Potential purchasers of the Units (“Offerees”) will be required to
execute a nondisclosure agreement obligating Offerees to maintain the
confidentiality of all material non-public information, including the fact of
this Offering, (“Information”) furnished to them by the Company or Taglich
Brothers, Inc. (see Plan of Distribution below) in connection with the Offerees’
investigation of the Company and their decision to acquire the Units. Offerees
will be prohibited from disclosing the

11

--------------------------------------------------------------------------------


Information to any other person, except persons retained to advise Offerees
concerning their decision to purchase the Units, and must refrain from investing
in the securities of the Company (other than the Units pursuant to this
Offering) or otherwise acting on the Information until the Company notifies them
that the Information has been made public.

PLAN OF DISTRIBUTION

        The Units are being offered by the Company to “accredited investors”
within the meaning of Rule 501 of Regulation D promulgated under the Securities
Act of 1933 through such of its officers and directors as may legally offer the
Units in the jurisdictions in which the Offering is conducted. In addition, the
Company has engaged Taglich Brothers, Inc., New York, New York, a NASD
registered broker-dealer (“Taglich”) to effect sales, on a “best efforts” basis,
of up to $4,000,000 in aggregate amount of the Units offered hereby. Taglich
will be paid eight percent (8%) of the purchase price of Units purchased by
investors introduced to the Company by Taglich and will be accorded warrants
(subject to registration rights similar to those accorded to purchasers of the
Units) to purchase shares of common stock equal to ten percent (10%) of the
shares of common stock comprising the Units purchased by investors that are
introduced to the Company by Taglich. The exercise price of the Taglich warrants
is $0.72 per share. Taglich will not be compensated relative to Units sold by
officers or directors of the Company. The Company may engage placement agents in
addition to Taglich to effect sales of the Units. However, if the Company does
so, it does not intend to pay compensation to any such placement agents in
excess of the compensation payable to Taglich.

RESTRICTED SECURITIES

        The common stock comprising the Units and issuable upon exercise of the
warrants will be “restricted securities” as defined under the Securities Act of
1933 (the “Act”) and subject to limitations on their transfer pursuant to
federal and state securities laws. See Registration Rights for a discussion of
the registration of the reoffer and resale of the common stock. The certificates
representing the common stock and warrants will, until registered, be imprinted
with a legend in substantially the following form:

  “THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, PLEDGED OR
OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT
OR PURSUANT TO AN EXEMPTION FROM REGISTRATION REQUIREMENTS OF SAID ACT OR
APPLICABLE STATE SECURITIES LAWS, SUPPORTED BY AN OPINION OF COUNSEL, REASONABLY
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.”  


12

--------------------------------------------------------------------------------


REGISTRATION RIGHTS

        The Company has agreed to use its best efforts to register the reoffer
and resale of the common stock comprising the Units and issuable upon exercise
of the warrants by filing a registration statement under the Securities Act with
the SEC within 60 days, and causing same to become effective within 180 days, of
the completion of the Offering. The Company will use its best efforts to
maintain such registration statement as a current and effective document for the
lesser of three years, until all shares of common stock registered thereunder
are sold or until all such shares may be sold by the holders thereof under Rule
144, without limitation. The Company will bear all the expenses and pay all the
fees in connection with the preparation and filing of the registration
statement.

        In the event the Company fails to timely file the aforesaid registration
statement or fails to timely cause the registration statement to become
effective, the Company will pay purchasers of the Units damages in the amount of
2% of the purchase price of the Units, not to exceed 10% of the purchase price,
for each month or fraction thereof the filing or effectiveness, as applicable,
of the registration statement is untimely. These damages will be payable
exclusively in common stock of the Company valued at the average closing bid
price thereof for the ten trading days preceding the date of the damages
calculation.

        If, after expiration of the registration statement discussed above, the
Company decides to register common stock for its own account or for the benefit
of any of its stockholders, other than a registration relating solely to
employee stock option or purchase plans, the Company will provide to each
purchaser of the Units the opportunity to include in the registration statement
the shares of common stock comprising the Units and the shares of common stock
issuable upon the exercise of the warrants. The Company will keep such
registration effective for the lesser of 180 days or until all of the shares of
the registered common stock have been sold.

LEGAL MATTERS

        For the purposes of this Offering, Hedger & Hedger, 2 Fox Chase Drive,
P.O. Box 915, Hershey, Pennsylvania, 17033, is giving its opinion on the
validity and non-assessability of the shares.


13

--------------------------------------------------------------------------------


FIRST AMENDMENT

TO

CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM

OF

DERMA SCIENCES, INC.

        Derma Sciences, Inc., a Pennsylvania corporation (the “Company”), issued
a Confidential Private Placement Memorandum, dated April 5, 2006 (together with
the Exhibits thereto, collectively, the “Memorandum”) relating to the offering
(the “Offering”) of a minimum principal amount of $5,400,000 (the “Minimum
Amount”) and a maximum principal amount of $6,000,000 (the “Maximum Amount”) of
the Company’s series H units (the “Units”), with each Unit consisting of four
shares (the “Shares”) of the Company’s common stock, $.01 par value per share
(the “Common Stock”), and one warrant (an “Investor Warrant”) with a five (5)
year term for the purchase of one share of Common Stock with an initial exercise
price equal to $1.00 per Share, subject to adjustment as provided in the
Investor Warrants.

        Capitalized terms used and not otherwise defined herein shall have the
meanings set forth in the Memorandum.

Increase in Units Offered

        The Company has determined to increase the Maximum Amount from 2,500,000
Units ($6,000,000 gross proceeds) to 2,750,000 Units ($6,600,000 gross
proceeds). Assuming the sale of all Units offered hereby are effected by Taglich
Brothers, Inc. and/or by placement agents whose compensation relative to sale of
Units is identical to that of Taglich Brothers, Inc., the selling commissions or
discounts will be $528,000 and the proceeds to the Company will be $6,072,000.
The Company expects that offering expenses will be approximately $50,000 with
the resulting net proceeds to the Company, assuming the sale of all Units, being
approximately $6,022,000. The Company will utilize the net proceeds of the
Offering for the acquisition of substantially all of the assets of Western
Medical, Ltd., a New Jersey wound care company (the “Acquisition”). Any proceeds
remaining after the Acquisition will be used for working capital purposes.

Registration Rights

Current Provisions

        The Company has agreed to use its best efforts to register the reoffer
and resale of the common stock comprising the Units and issuable upon exercise
of the Investor Warrants by filing a registration statement under the Securities
Act with the SEC within 60 days, and causing same to become effective within 180
days, of the completion of the Offering. The Company will use its best efforts
to maintain such registration statement as a current and effective document for
the lesser of three years, until all Shares of Common Stock registered
thereunder are sold or until all such Shares may be sold by the holders thereof
under Rule 144, without limitation. The Company will bear all the expenses and
pay all the fees in connection with the preparation and filing of the
registration statement.

        In the event the Company fails to timely file the aforesaid registration
statement or fails to timely cause the registration statement to become
effective, the Company will pay purchasers of the Units damages in the amount of
2% of the purchase price of the Units, not to exceed 10%

 

--------------------------------------------------------------------------------


of the purchase price, for each month or fraction thereof the filing or
effectiveness, as applicable, of the registration statement is untimely. These
damages will be payable exclusively in Common Stock of the Company valued at the
average closing bid price thereof for the ten trading days preceding the date of
the damages calculation.

Additions and Modifications

        In addition to paying purchasers liquidated damages, as described above,
for failure to timely file, or cause to become effective, a registration
statement relative to Common Stock comprising the Units, the Company will also
pay purchasers liquidated damages if it fails to maintain the effectiveness of
the registration statement for the above specified period. Damages will be in
the amount of 2% of the purchase price of the Units, not to exceed 10% of the
purchase price when aggregated with any other liquidated damages payable, for
each month or fraction thereof that the effectiveness of the registration
statement is not maintained as required. These damages will be payable
exclusively in Common Stock of the Company valued at the average closing bid
price thereof for the ten trading days preceding the date of the damages
calculation.

        The above described liquidated damages provisions have been added to
section 3 of the registration rights agreement attached as exhibit E to the
Memorandum. Provisions inconsistent with the above described liquidated damages
provisions have been deleted from section 10 of the registration rights
agreement. Appropriate provisions of the registration rights agreement, marked
to show changes, are attached hereto.

Subscription

        If you have subscribed for Units and do not want to purchase the Units
as a result of the above described changes, please send written notice by fax of
your intentions to Taglich Brothers, Inc. at (212) 661-6824 marked “Attn:
Vincent Palmieri”.

Closing

        The Company and Taglich Brothers Inc. (the “Placement Agent”) expect
that the Final Closing Date will be April 18, 2006. There will be one closing
for the sale of all the Units, or such lesser amount (but not less than the
Minimum Amount) as the Company and Placement Agreement shall determine.

Other Terms Unchanged

        Except as expressly provided herein, the terms and conditions of the
Memorandum are unchanged and remain in full force and effect.

  DERMA SCIENCES, INC. Dated: April 13, 2006  


--------------------------------------------------------------------------------


Registration Rights Agreement

        3.    Resale Registration; Timing of Filing, Effectiveness and Period of
Usability. Subject to the provisions of Section 4 hereof, the Company shall use
its best efforts to file not later than 60 days after the date hereof
(“Anticipated Filing Date”), and use its best efforts to cause to be declared
effective not later than 180 days after the date hereof (“Anticipated Effective
Date”), a Registration Statement on any appropriate form under the Securities
Act for all the Registrable Securities such as to permit the public resale of
the Registrable Securities.

        In the event the Company fails to either file the Registration Statement
by the Anticipated Filing Date or cause the Registration Statement to be
declared effective by the Anticipated Effective Date or maintain the
effectiveness of the Registration Statement for the entire Effectiveness Period
(described below), then the Company shall pay to each Holder, as liquidated
damages and not as a penalty, on the Anticipated Filing Date or Anticipated
Effective Date or the date within the Effectiveness Period that the Registration
Statement ceases to be effective, as applicable, and each monthly anniversary
thereof until the Registration Statement is filed or declared effective, an
amount equal to 2.0% of the aggregate purchase price paid by such Holder for the
Units, such amount to be payable exclusively in Common Stock of the Company
valued at the average closing bid price thereof on the OTC Bulletin Board for
the ten trading days immediately preceding the date as to which the subject
liquidated damages are calculated. Provided, however, if as of the Anticipated
Effective Date the Registration Statement has not yet been declared effective,
the Anticipated Effective Date shall be extended for the following periods: (a)
such periods as the SEC has under consideration responses of the Company to its
comments relative to the Registration Statement, and (b) such periods, not to
exceed 20 days each, following the SEC’s responses to the filing by the Company
of pre-effective amendments to the Registration Statement. Provided, further,
liquidated damages payable by the Company hereunder may in no event exceed 10.0%
of the purchase price paid by Holders for the Units.

        The Company agrees to use its best efforts to keep the Registration
Statement continuously effective and usable for resale of Registrable Securities
until the date which is three (3) years (the “Effectiveness Period”) after the
date upon which the Commission declares the Registration Statement effective or
such shorter period which shall terminate when all the Registrable Securities
covered by such Registration Statement have been sold pursuant to such
Registration Statement or when all Registrable Securities otherwise have been
sold pursuant to Rule 144 or are freely tradeable in essentially the same manner
as contemplated in Section 4 below. The Effectiveness Period shall be extended,
day for day, by the length of any “black out” periods declared pursuant to
section 4(l) hereof.

        If, at any time or from time to time on or after the expiration of the
Effectiveness Period, the Company determines to register Common Stock for its
own account for a public offering or for the account of any of its stockholders
to publicly sell their shares of Common Stock, other than a registration on Form
S-1 or S-8 relating solely to employee stock option or purchase plans, the
Company will promptly notify each Holder of such registration and, if such
Holder notifies the Company of his/her/its desire to be included in such
registration within five (5) business days of the Company’s notice, the Company
will include the shares of Common Stock of such Holder and/or the shares
issuable upon the exercise of the Warrants, as applicable, in such registration.
The Company at its expense will keep such registration effective for a period of
180 days or until all of the Holders named in the registration statement have
completed the distribution described in such registration statement, whichever
first occurs, and will furnish such number of prospectuses and other documents
incident thereto as such Holders from time to time may reasonably request.

        10.    Remedies. The Company acknowledges that there is no adequate
remedy at law for failure by it to comply with the provisions of this Agreement
and that such failure would not be adequately compensable in damages, and
therefore agrees that its obligations and agreements contained in this Agreement
may be specifically enforced. In the event that the Company shall fail to file
such registration statement when required pursuant to this Agreement or to keep
any registration statement effective as provided in this Agreement or otherwise
fails to comply with its obligations and agreements in this Agreement, then, in
addition to any other rights or remedies the Holders may have at law or in
equity, including, without limitation, the right of rescission, the Company
shall indemnify and hold harmless the Holders from and against any and all
manner or loss which they may incur as a result of such failure. In addition,
the Company shall also reimburse the Holders for any and all reasonable legal
fees, expenses and disbursements incurred by them in enforcing their rights
pursuant to this Agreement, regardless of whether any litigation was commenced;
provided, however, that the Company shall not be liable for the fees and
expenses of more than one law firm, which firm shall be designated by Taglich
Brothers, Inc.


--------------------------------------------------------------------------------


SECOND AMENDMENT

TO

CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM

OF

DERMA SCIENCES, INC.

        Derma Sciences, Inc., a Pennsylvania corporation (the “Company”), issued
a Confidential Private Placement Memorandum, dated April 5, 2006, as amended by
the First Amendment to the Confidential Private Placement Memorandum of the
Company, dated April 13, 2006 (together with the Exhibits thereto, as further
amended or supplemented from time to time, collectively, the “Memorandum”),
relating to the offering (the “Offering”) of a minimum principal amount of
$5,400,000 (the “Minimum Amount”) and a maximum principal amount of $6,600,000
of the Company’s series H units (the “Units”), with each Unit consisting of four
shares (the “Shares”) of the Company’s common stock, $.01 par value per share
(the “Common Stock”), and one warrant (an “Investor Warrant”) with a five (5)
year term for the purchase of one share of Common Stock with an initial exercise
price equal to $1.00 per Share, subject to adjustment as provided in the
Investor Warrants.

        Capitalized terms used and not otherwise defined herein shall have the
meanings set forth in the Memorandum.

Registration Rights

Current Provisions

        The Company has agreed to use its best efforts to register the reoffer
and resale of the Common Stock comprising the Units and issuable upon exercise
of the Investor Warrants by filing a registration statement under the Securities
Act with the SEC within 60 days, and causing same to become effective within 180
days, of the completion of the Offering. The Company will use its best efforts
to maintain such registration statement as a current and effective document for
the lesser of three years, until all Shares of Common Stock registered
thereunder are sold or until all such Shares may be sold by the holders thereof
under Rule 144, without limitation. The Company will bear all the expenses and
pay all the fees in connection with the preparation and filing of the
registration statement.

        In the event the Company fails to timely file the aforesaid registration
statement, fails to timely cause the registration statement to become effective
or fails to maintain the effectiveness of the registration statement for the
above specified period, the Company will pay purchasers of the Units damages in
the amount of 2% of the purchase price of the Units, not to exceed 10% of the
purchase price, for each month or fraction thereof the filing or effectiveness,
as applicable, of the registration statement is untimely. These damages are
currently payable exclusively in Common Stock of the Company valued at the
average closing bid price thereof for the ten trading days preceding the date of
the damages calculation.

Additions and Modifications

        In lieu of paying purchasers liquidated damages in Common Stock, the
Company may elect to pay purchasers liquidated damages in cash, calculated as
described above, for failure to timely file, cause to become effective or
maintain the effectiveness of the registration statement for the above specified
period.

 

--------------------------------------------------------------------------------


        The above described option to pay purchasers in cash, or in Common
Stock, has been added to section 3 of the registration rights agreement attached
as exhibit E to the Memorandum. Provisions inconsistent with the above described
liquidated damages provisions have been deleted from section 3 of the
registration rights agreement. Appropriate provisions of the registration rights
agreement, marked to show changes, are attached hereto.

Subscription

        If you have subscribed for Units and do not want to purchase the Units
as a result of the above described changes, please send written notice by fax of
your intentions to Taglich Brothers, Inc. (the “Placement Agent”) at (212)
661-6824 marked “Attn: Vincent Palmieri”.

Closing

        The Company and the Placement Agent expect that the Closing Date will be
April 18, 2006. There will be one closing for the sale of all the Units, or such
lesser amount (but not less than the Minimum Amount) as the Company and
Placement Agreement shall determine.

Other Terms Unchanged

        Except as expressly provided herein, the terms and conditions of the
Memorandum are unchanged and remain in full force and effect.

  DERMA SCIENCES, INC. Dated: April 13, 2006  


--------------------------------------------------------------------------------


Registration Rights Agreement

        3.    Resale Registration; Timing of Filing, Effectiveness and Period of
Usability. Subject to the provisions of Section 4 hereof, the Company shall use
its best efforts to file not later than 60 days after the date hereof
(“Anticipated Filing Date”), and use its best efforts to cause to be declared
effective not later than 180 days after the date hereof (“Anticipated Effective
Date”), a Registration Statement on any appropriate form under the Securities
Act for all the Registrable Securities such as to permit the public resale of
the Registrable Securities.

        In the event the Company fails to either file the Registration Statement
by the Anticipated Filing Date or cause the Registration Statement to be
declared effective by the Anticipated Effective Date or maintain the
effectiveness of the Registration Statement for the entire Effectiveness Period
(described below), then the Company shall pay to each Holder, as liquidated
damages and not as a penalty, on the Anticipated Filing Date or Anticipated
Effective Date or the date within the Effectiveness Period that the Registration
Statement ceases to be effective, as applicable, and each monthly anniversary
thereof until the Registration Statement is filed or declared effective, an
amount equal to 2.0% of the aggregate purchase price paid by such Holder for the
Units, such amount to be payable exclusively, at the election of the Company,
either in cash or in Common Stock of the Company valued at the average closing
bid price thereof on the OTC Bulletin Board for the ten trading days immediately
preceding the date as to which the subject liquidated damages are calculated.
Provided, however, if as of the Anticipated Effective Date the Registration
Statement has not yet been declared effective, the Anticipated Effective Date
shall be extended for the following periods: (a) such periods as the SEC has
under consideration responses of the Company to its comments relative to the
Registration Statement, and (b) such periods, not to exceed 20 days each,
following the SEC’s responses to the filing by the Company of pre-effective
amendments to the Registration Statement. Provided, further, liquidated damages
payable by the Company hereunder may in no event exceed 10.0% of the purchase
price paid by Holders for the Units.

        The Company agrees to use its best efforts to keep the Registration
Statement continuously effective and usable for resale of Registrable Securities
until the date which is three (3) years (the “Effectiveness Period”) after the
date upon which the Commission declares the Registration Statement effective or
such shorter period which shall terminate when all the Registrable Securities
covered by such Registration Statement have been sold pursuant to such
Registration Statement or when all Registrable Securities otherwise have been
sold pursuant to Rule 144 or are freely tradeable in essentially the same manner
as contemplated in Section 4 below. The Effectiveness Period shall be extended,
day for day, by the length of any “black out” periods declared pursuant to
section 4(l) hereof.

If, at any time or from time to time on or after the expiration of the
Effectiveness Period, the Company determines to register Common Stock for its
own account for a public offering or for the account of any of its stockholders
to publicly sell their shares of Common Stock, other than a registration on Form
S-1 or S-8 relating solely to employee stock option or purchase plans, the
Company will promptly notify each Holder of such registration and, if such
Holder notifies the Company of his/her/its desire to be included in such
registration within five (5) business days of the Company’s notice, the Company
will include the shares of Common Stock of such Holder and/or the shares
issuable upon the exercise of the Warrants, as applicable, in such registration.
The Company at its expense will keep such registration effective for a period of
180 days or until


3